Exhibit 2 Elbit Systems Ltd. Monitoring Report, June 2013 (Unofficial English Translation) Author: Amit Baron, Analyst amitb@midroog.co.il Contacts: Avi Ben-Nun, Team Leader avib@midroog.co.il Sigal Issachar, Head of Corporate Finance i.sigal@midroog.co.il Elbit Systems Ltd. Series Rating Aa1 Rating Outlook: Stable Midroog reaffirms its Aa1 rating with a stable outlook for notes (Series A) issued by Elbit Systems Ltd. ("Elbit" or "the company"). Note Series Rated by Midroog: Series Security Number Original Issuance Date Nominal Annual Interest Linkage Terms Books Value of Notes Balance as of 31/03/2013 (in MNIS) * Notes Fund Solvency Years Remaining A** 06/2010 4.84% NIS 2013-2020 * Translated from Dollar to NIS per exchange rate of March 31, 2013. The company hedges the entire balance of notes using swap transaction by LIBOR variable dollar rate + 1.84%. ** The series was expanded at the extent of approx. 800 million MNIS in March 2012 and by approx. additional 100 MNIS in May 2012. Major Considerations Underlying the Rating The company’s rating is supported by a strong business position in the defense industry in Israel and worldwide, based on prominent technological, military and managerial capabilities. The company’s high position and relative advantage stem from its ability to develop relevant technological solutions alongside successful management throughout years of operation. Alongside the strategic importance of the company's activities for the Israeli Ministry of Defense, the company has an outstanding scope of activities, geographical spread and product diversity. The world’s aerospace and defense industries adjust themselves to a challenging reality. According to Moody's forecasts1, following the ongoing economic crisis in the U.S. and Western Europe, a continuing trend of defense budget cuts is expected in these countries. This is expected to have a gradual effect, and even intensify in the coming few years, with global defense budgets reduction of 5% -10%. As a result, we believe Western defense companies will turn to efforts for growth in emerging markets, which will increase competition in the industry and cause a gradual erosion of margins. Consequently, the Company has implemented efficiency initiatives that include downsizing in workforce and consolidation of development and production sites to avoid duplication. However, Midroog estimates that the efficiency potential is limited, given the need to maintain technological capabilities and a quality workforce. Accordingly, in Midroog’s base scenario, we expect some erosion in revenues and income in the medium-term. Over time, the company’s growth opportunities will result from acquisition of companies that contribute to synergy and improve added-value to customers, while collaborating with local industry in countries where the company identifies growth in defense-budget forecasts. The ratio between company backlog and sales is stable and stands at approx. 2 over the last three years. This is a positive figure, given the cuts that were recorded during these years, regarding future defense budgets in the U.S. and Western European countries. 1 2013 Aerospace & Defense Outlook, Dec. 2012 2 The company presented stable and strong funds from operation (FFO) over recent years, which are derived from good visibility of revenues and appropriate margins. The company's coverage ratios correspond to the rating level, but in Midroog’s base scenario, we expect some erosion in the adjusted coverage ratios due to medium-term cash flow erosion. We believe that debt/EBITDA and debt/FFO coverage ratios will range between 2.0-2.5 and 2.5-3.0 during this period, correspondingly. In addition, the rating is supported by outstanding liquidity and financial flexibility, in light of significant volume of liquid assets, expected positive free cash flow (assuming no material acquisitions in 2013-2014), access to financial sources and since most of the company's assets are free from liens. The stable rating outlook stems from our estimation that no adverse change will apply to the company’s financial data beyond the forecasted term. Elbit Systems - main financial data, in millions of dollars Q1 2013 Q1 2012 FY 2012 FY 2011 FY 2010 FY 2009 FY 2008 Income Gross profit Gross profit % R&D expenditures 51 59 Operating profit 54 42 Operating profit % Net profit 43 32 90 Net profit % Income/ average assets (t,t-1) ROA % Liquid balances Financial debt Adjusted financial debt* Equity ratio 28
